Lewis, J.
The present bill of exceptions presents no question relating to the law of building and loan associations which has not been by this court, either directly or in principle, decided adversely to the contentions of the plaintiff in error. Restricting the general allegations of his petition, in which mere conclusions are stated, to the meaning which should be ascribed to them in the light of the facts well pleaded, no cause of action was set forth, and there was no error in sustaining the defendant’s demurrer, nor in refusing to allow the amendment to the plaintiff’s petition, to the rejection, of which exception is taken. Southern Home B. & L. Asso. v. Pace, 110 Ga. 614, and authorities cited.

Judgment affirmed.


All the Justices concurring.